WHEELER, District Judge.
The board of general appraisers reports:
“These fabrics are woven twenty-two inches wide, and they are used for making- waists or skirts for women’s and children’s dresses, and also, in combination costumes, for sleeves and the trimming- of dresses. They are commercially known as women’s and children’s dress goods, or aro goods of similar description and character.”
They classify the goods as women’s and children’s dress goods, under paragraph 283, Act Aug. 28, 1894, against a protest that they should he classified under paragraph 302, which covers “all manufactures of silk, or of which silk is the component material of chief value, including those having India rubber as a component material, not specially provided for in this act.” The evidence in this court shows that the goods were not commercially known as dress goods, but as silks. If they are not such dress goods, they come exactly under the description in paragraph 302, as goods “of which silk is the component' material of chief value.” The hoard did not find the goods were such dress goods, but that, they were such, “or are goods of similar description and character.” Paragraph 283 does not provide for such goods, or for those of similar description and character, but for such dress goods. They are such goods or not, and they appear to he not. Decision reversed.